Digitally signed by
                                                                           Reporter of
                                                                           Decisions
                                                                           Reason: I attest to
                             Illinois Official Reports                     the accuracy and
                                                                           integrity of this
                                                                           document
                                     Appellate Court                       Date: 2020.12.17
                                                                           13:20:20 -06'00'



                  Davis v. Village of Maywood, 2020 IL App (1st) 191011



Appellate Court          ANDREW DAVIS and JAIRAME DAVIS, as Independent
Caption                  Administrator of the Estate of Lee Anthony Davis, Deceased,
                         Plaintiffs-Appellants, v. THE VILLAGE OF MAYWOOD, a
                         Municipal Corporation, Defendant-Appellee.



District & No.           First District, Third Division
                         No. 1-19-1011



Filed                    June 24, 2020



Decision Under           Appeal from the Circuit Court of Cook County, No. 2018-L-064020;
Review                   the Hon. Cheryl D. Ingram, Judge, presiding.



Judgment                 Reversed and remanded with directions.


Counsel on               Richard Dvorak, of Dvorak Law Offices, LLC, of Willowbrook, for
Appeal                   appellants.

                         Howard C. Jablecki and Brian A.F. Gorka, of Klein, Thorpe &
                         Jenkins, Ltd., of Chicago, for appellee.
     Panel                      JUSTICE McBRIDE delivered the judgment of the court, with
                                opinion.
                                Presiding Justice Ellis and Justice Cobbs concurred in the judgment
                                and opinion.


                                                  OPINION

¶1         A problem arose for the two plaintiffs after they electronically transmitted their complaint
      to the clerk of the court for filing on the last morning of the statute of limitations period, a
      Friday, within the first two weeks of Cook County’s mandated transition from paper to
      electronic court files. The clerk did not notify the plaintiffs’ attorney until four days later, a
      Tuesday, that the document was being rejected because the accompanying e-filing envelope
      lacked counsel’s “Cook County Attorney Code.” Counsel then immediately corrected the
      omission, resubmitted the complaint, and the clerk reviewed, accepted, and file-stamped it on
      that Tuesday. Subsequently, however, the trial court denied the plaintiffs’ motion to “excuse”
      the “tardy” filing pursuant to Illinois Supreme Court Rule 9(d)(2) (eff. Dec. 13, 2017), which
      empowers the court to grant “appropriate relief *** upon good cause shown” when an e-filed
      “document is rejected by the clerk and is therefore untimely.” The trial court then granted the
      defendant’s motion to dismiss the action as time barred. The plaintiffs appeal.
¶2         Because the plaintiffs filed a notice of appeal that complied with Illinois Supreme Court
      Rule 303 (eff. July 1, 2017), we have jurisdiction pursuant to Illinois Supreme Court Rule 301
      (eff. Feb. 1, 1994) to review the final judgment of the trial court.
¶3         The plaintiffs’ personal injury and wrongful death action against Village of Maywood,
      Illinois, stems from Gale Jackson’s alleged aggravated domestic battery of Andrew Davis and
      murder of Andrew’s father, Lee Anthony Davis, on July 13, 2017, despite police contact with
      Jackson at the three men’s Maywood residence two days prior and on the day of the attack.
      Andrew and his father’s estate are the two plaintiffs seeking compensation based on the willful
      and wanton negligence of Maywood’s police officers in performing their duties to assist and
      protect victims of domestic violence.
¶4         On the last day of the one-year statute of limitations period for initiating civil actions
      against government entities (see section 8-101 of the Local Governmental and Governmental
      Employees Tort Immunity Act (745 ILCS 10/8-101 (West 2016))), the Davises’ attorney
      submitted the complaint to the court clerk through Cook County’s newly adopted electronic
      filing system. When the Davises’ attorney was finalizing his client’s pleading in mid-2018,
      Cook County’s mandated e-filing system had been implemented less than two weeks before,
      on Monday, July 2, 2018. 1


          1
           E-filing in Illinois began with a pilot program in 2002, was expanded in 2012 to a permanent but
      optional program in the circuit courts, and then further expanded in 2014 as an option in criminal
      matters and traffic citations. In re Mandatory Electronic Filing of Civil Cases, Ill. S. Ct., M.R. 18368,
      at 1 (eff. Jan. 22, 2016). As of 2016, however, only 15 of 102 Illinois counties had opted to use any
      type of e-filing. Ill. S. Ct., M.R. 18368, at 1 (eff. Jan. 22, 2016). Because the implementation of
      discretionary e-filing programs had been insufficient, in 2016, the Illinois Supreme Court adopted

                                                      -2-
¶5        The Davises’ attorney transmitted the complaint from the law firm’s offices on Friday, July
     13, 2018, at 10:32 a.m. by using the Odyssey eFileIL portal maintained by Tyler Technologies,
     Inc. Cook County’s e-filing envelope required counsel to enter the unique seven-digit license
     number that is issued to attorneys by the Illinois Attorney Registration and Disciplinary
     Commission (ARDC), as well as to twice enter the five-digit Cook County Attorney Code that
     is issued by the clerk of the circuit court to identify specific attorneys and law firms. Before
     submitting the complaint, the Davises’ attorney entered the ARDC number in the appropriate
     field. Counsel also entered his Cook County Attorney Code, as required in the “Lead Attorney”
     field under the “Party Information” section of the e-filing envelope, but did not reenter that
     number in the data field labeled “Case Cross Reference Number.” The law firm’s credit card
     information had been previously stored in the Odyssey system. Counsel ticked the law firm’s
     payment information prior to transmitting the document to the clerk. The clerk’s system
     assigned the matter circuit court case number 2018-L-64020, which is the case number still in
     use.
¶6        On Tuesday, July 17, 2018, at either 12:52 p.m. or 1:52 p.m. (both times appear in the
     record on appeal), the court clerk reviewed and rejected the submission because there was no
     Cook County Attorney Code in the “Case Cross Reference Number” field. That same
     afternoon, the Davises’ attorney resubmitted the document with the identifying number. The
     clerk accepted and file-stamped the resubmitted document as of 4:21 p.m. and charged the
     filing fee to the law firm’s credit card.
¶7        Tyler Technologies subsequently sent a clarifying e-mail on July 29, 2018, to inform its
     clients that “[a] recent update to eFileIL now requires filers to enter their 5-digit, numeric
     Attorney Code in the Case Cross Reference Number field” (emphases in original) and “[i]f an
     Attorney Code is not entered, you will not be able to proceed with the filing.” We note that it
     is unclear from this wording whether the lack of a Case Cross Reference Number would make
     it impossible to transmit the filing or whether the document would be transmitted but later
     rejected by the clerk.
¶8        Defendant Maywood filed a motion to dismiss the Davises’ pleading, arguing in part that
     the complaint was untimely filed four days after the lapse of the statute of limitations. The
     Davises responded to the substance of Maywood’s motion to dismiss. The Davises also filed
     a separate motion in which they cited Illinois Supreme Court Rule 9(d)(2) (eff. Dec. 13, 2017),
     which we will set out below. The Davises argued the circumstances were “good cause” for the
     trial court to “excuse the allegedly late filing of the Complaint in this action, and hold that the
     Plaintiffs’ claims are not time-barred.”
¶9        After written and oral arguments, the trial court resolved both motions in Maywood’s favor.
     The court reasoned that “the filing date [of the complaint] *** changes from the day that it was
     [first electronically submitted to the clerk to] the date that it’s actually accepted by the Clerk’s
     Office, which then makes the filing late.” Rule 9(d)(2) provides a potential remedy when
     submitted documents are rejected and are therefore “untimely,” and the trial judge
     acknowledged that the rule itself does not state a timeframe in which the moving party must
     seek relief from the court. Nevertheless, it was the judge’s opinion that the Davises should
     have sought relief under Rule 9(d)(2) either upon receiving notice of the late acceptance by the

     standards and policies mandating that all civil cases be e-filed in the circuit courts by 2018. Ill. S. Ct.,
     M.R. 18368, at 1 (eff. Jan. 22, 2016).

                                                      -3-
       clerk’s office or at least “some time before the matter was brought up in the motion to dismiss.”
       In other words, “[t]he problem [the judge identified] is the fact that the motion was not filed
       until the motion to dismiss was filed.” The trial court limited its consideration to the timeliness
       arguments about the Davises’ complaint and the Rule 9(d)(2) motion and did not rule on
       Maywood’s additional arguments for dismissal regarding (1) the factual sufficiency of the
       allegations of willful and wanton conduct, (2) the governmental immunity that is afforded by
       sections 2-205 and 2-103 or section 2-109 of the Local Government and Governmental
       Employees Tort Immunity Act (745 ILCS 10/2-205, 2-103, 2-109 (West 2016)), or (3) the
       good-faith immunity in rendering emergency assistance that is set out in section 6-103(d) of
       the Mental Health and Developmental Disabilities Code (405 ILCS 5/6-103(d) (West 2016)).
¶ 10       Here, the Davises contend that the trial court misconstrued the facts and should have
       characterized the complaint as timely filed when it was first transmitted to the clerk with the
       necessary electronic filing fee, despite the omission of the “Case Cross Reference Number”
       from the electronic filing envelope. They contend it was neither obvious nor intuitive that a
       Cook County Attorney Code should have been entered in a data field that was labeled with
       some other name and that, regardless, the failure to enter this number on the form was a minor
       mistake that did not render the complaint itself defective. Given that Tyler Technologies saw
       a need to caution e-filers about the significance of the “Case Cross Reference Number,” the
       Davises deduce that numerous other users had difficulty with that part of the filing form.
¶ 11       In the event we deem the complaint’s filing untimely, the Davises’ alternative argument is
       that the trial court had good cause to correct the filing date pursuant to Rule 9(d)(2). They
       contend it was a mistake for the clerk to reject the complaint four days after it was uploaded
       and timely transmitted without incident and that the clerk acted on criteria that is not published
       in a state law, supreme court rule, or local circuit court rule. They point out that the trial court
       denied the Rule 9(d)(2) motion solely because the court deemed the motion itself to be
       untimely after the defendant raised the statute of limitations defense. The Davises point out
       that plaintiffs generally do not file any motions until after the defendant has been summoned
       and appeared and that there was a possibility that Maywood would overlook and waive the
       statute of limitations argument. The Davises also contend there is no such thing as an untimely
       Rule 9(d)(2) motion, because the rule does not contain any reference to timing, which
       demonstrates that the trial court’s ruling was unfair. Furthermore, the ruling is contrary to the
       committee comments for Rule 9, which state in part, “The implementation of electronic filing
       in Illinois courts should not impede a person’s access to justice.” Ill. S. Ct. R. 9, Committee
       Comments (adopted Dec. 13, 2017).
¶ 12       Maywood responds that what occurred was a user error, not a technical problem with the
       e-filing system that actually prevented the timely filing, and that a user error is not grounds for
       granting Rule 9(d)(2) relief. Maywood contends the court clerk appropriately exercised
       discretion to “receive” but not “file” the Davises’ complaint when the pleading was first
       submitted without the Case Cross Reference Number and that, if the Davises believed the clerk
       erred, the Davises could have filed a mandamus action at the time. Or, if the Davises preferred
       to rely on a Rule 9(d)(2) motion, they should have filed it much earlier, such as (1) in October
       2018 when Maywood was served, (2) in December 2018 when Maywood filed its appearance,
       or (3) in December 2018 when Maywood filed its motion to dismiss relying in part on the
       statute of limitations, instead of filing in March 2019 (with leave of court), only after
       Maywood’s motion was fully briefed. Maywood argues that reliance on Rule 9(d)(2) should


                                                    -4-
       be subject to the doctrines of laches or waiver and that granting the Davises’ motion would
       have been “highly unusual” and improper, as well as “extremely inconvenient” and “extremely
       prejudicial” to Maywood. Maywood concludes that the Davises’ access to justice has not been
       impeded as they argue, because the Davises “[do] not possess one of the exemptions listed in
       Rule 9, such as disability, self-representation, or lack of computer or internet access.”
¶ 13        Section 2-619(a) of the Code of Civil Procedure allows for the involuntary dismissal of an
       action that “was not commenced within the time limited by law.” 735 ILCS 5/2-619(a)(5)
       (West 2016). Whether a cause of action was properly dismissed under section 2-619(a)(5) of
       the Code of Civil Procedure based on the statute of limitations is a matter we review de novo.
       Ferguson v. City of Chicago, 213 Ill. 2d 94, 99, 820 N.E.2d 455, 459 (2004). The abuse of
       discretion standard governs our review of the trial court’s denial of the plaintiffs’ Rule 9(d)
       motion. See Vision Point of Sale, Inc. v. Haas, 226 Ill. 2d 334, 354, 875 N.E.2d 1065, 1079
       (2007) (abuse of discretion standard applies when reviewing whether good cause exists under
       Illinois Supreme Court Rule 183 (eff. Jan. 1, 1964) to grant additional time to remedy an
       unintentional noncompliance with the procedural requirement of signing discovery responses).
¶ 14        Our resolution of the parties’ arguments depends upon Rule 9(d)’s “Timely Filing”
       language. Ill. S. Ct. R. 9(d) (eff. Dec. 13, 2017).
¶ 15        The principles for construing the supreme court’s rules are familiar and well established,
       as they are the same standards that govern the interpretation of statutes. Ferris, Thompson &
       Zweig, Ltd. v. Esposito, 2017 IL 121297, ¶ 22, 90 N.E.3d 400.
                   “When construing a rule of the supreme court, a court’s primary goal is to ascertain
               and give effect to the intent of the drafters. The most reliable indicator of that intent is
               the language used, given its plain and ordinary meaning. In determining the plain
               meaning of the rule’s terms, a court must consider the rule in its entirety, keeping in
               mind the subject it addresses and the apparent intent of the drafters in enacting it. Courts
               will also interpret the rule so that no part of it is rendered meaningless or superfluous
               and will not depart from the plain language of the rule by reading into it exceptions,
               limitations, or conditions that conflict with the expressed intent.” Ferris, 2017 IL
               121297, ¶ 22.
¶ 16        Rule 9(d) states:
                   “(d) Timely Filing. Unless a statute, rule, or court order requires that a document
               be filed by a certain time of day, a document is considered timely if submitted before
               midnight (in the court’s time zone) on or before the date on which the document is due.
               A document submitted on a day when the clerk’s office is not open for business will,
               unless rejected, be file stamped as filed on the next day the clerk’s office is open for
               business. The filed document shall be endorsed with the clerk’s electronic file mark
               setting forth, at a minimum, the identification of the court, the clerk, the date, and the
               time of filing.
                       (1) If a document is untimely due to any court-approved electronic filing system
                   technical failure, the filing party may seek appropriate relief from the court, upon
                   good cause shown.
                       (2) If a document is rejected by the clerk and is therefore untimely, the filing
                   party may seek appropriate relief from the court, upon good cause shown.” Ill. S.
                   Ct. R. 9(d) (eff. Dec. 13, 2017).


                                                    -5-
¶ 17        This rule specifies that a document will be considered timely filed if it is electronically
       transmitted to the court clerk by midnight of the date the document is due and that a
       transmission on a day when the clerk’s office is closed (i.e., on a holiday or weekend) will shift
       the filing date to the next business day. Given the rule’s interchanging use of the words “filing”
       or “filed” with the word “submitted” in the first two sentences, we read the rule to generally
       equate a document’s filing with the litigant’s electronic submission of a document to the court
       clerk. The two numbered paragraphs that follow indicate that a submission/filing may be
       rendered “untimely” by a technical problem that prevents the clerk from receiving it (paragraph
       (1)) or a rejection by the clerk (paragraph (2)). The rule specifies that, if either of these two
       problems results in a document being resubmitted to the clerk after a filing deadline, then the
       filing party may pursue “appropriate relief from the court, upon good cause shown.”
¶ 18        The “appropriate relief” language is broad, and it makes the trial court’s determination fact
       dependent. The rule, for instance, does not limit “good cause” to particular grounds for the
       clerk’s rejection of a document, does not suggest that requests for relief are disfavored, does
       not list factors that the trial court should take into consideration, and does not specify the type
       of relief that may be granted by the court. Also, the rule does not specify a timeframe for
       litigants to seek relief. Rule 9(d) provides flexibility to litigants and the court “upon good cause
       shown” to accommodate problems that occur while using Cook County’s electronic system of
       filing and maintaining court records.
¶ 19        Applying Rule 9(d) as a whole, if the document the Davises successfully submitted through
       the electronic portal on Friday, July 13, 2018, at 10:32 a.m. had been accepted by the court
       clerk, its filing date and time would have coincided with the attorney’s transmission date and
       time, which was within the limitations period that expired at midnight that day. The rule next
       indicates that the clerk’s rejection of the document on Tuesday, July 17, 2018, meant that
       counsel’s electronic transmission the prior Friday had no effect, unless the trial court
       subsequently granted “appropriate relief.” The plaintiffs resubmitted the document with the
       necessary correction to the filing envelope during the afternoon of July 17, 2018, and the clerk
       reviewed, accepted, and file-stamped the document at 4:21 p.m. that same day. Thus, according
       to the plain language of this rule which is specifically about e-filing, the complaint was filed,
       but not timely filed, when it was stamped by the clerk with Tuesday’s date instead of the
       previous Friday’s date.
¶ 20        It is also our opinion, however, that the Davises’ Rule 9(d)(2) motion demonstrated good
       cause for the trial court to correct the date that was stamped by the clerk so that the pleading
       was considered filed as of the date it was first submitted to the clerk.
¶ 21        Rule 9(d)(2)’s broad relief language indicates that we must consider the totality of the
       circumstances. From that perspective, good cause for the court to correct the filing date is
       demonstrated in part by the fact that the problem occurred during Cook County’s first two
       weeks of switching from conventional paper filing to an electronic system. During this
       transition period, the e-filing procedures that would be followed by the clerk and litigants were
       unfamiliar to all involved and had not been fully tested through experience. There were bound
       to be questions and issues as the clerk and litigation counsel became accustomed to the nuances
       of the new and dramatically different method of preparing, submitting, and processing legal
       documents. Accordingly, we give counsel the benefit of any doubt about the accuracy and
       completeness of his electronic submission during this timeframe. See, e.g., Geer v. Cox, 219
       F.R.D. 527, 528 (D. Kan 2003) (granting motion for reconsideration in order to “give [the]

                                                    -6-
       plaintiff benefit of the doubt” where case management and electronic court filing system had
       been implemented for only one month).
¶ 22        Good cause is demonstrated primarily by the fact that the submission the clerk rejected was
       identical to the document that the clerk later accepted, with the exception of a minor change
       that counsel was asked to make only to the e-filing envelope for the second submission. That
       is, there was no defect in the complaint itself when the clerk chose to reject counsel’s first
       submission due to a flaw in the e-filing envelope. Counsel’s error was limited to omitting a
       five-digit number required for Cook County’s e-filing envelope. The e-filing envelope is not
       part of a complaint and is not required by our rules of civil procedure, the law that sets out the
       limitations period for filing a tort suit, or the additional law that shortens the limitations period
       against a local government such as Maywood. The e-filing envelope is instead part of the new
       and unfamiliar administrative procedure for filing a document with the circuit court.
¶ 23        Counsel’s minor error of omitting that second identification number is similar to what
       occurred in Farzana K. v. Indiana Department of Education, 473 F.3d 703 (7th Cir. 2007), in
       which the Seventh Circuit held that a complaint electronically filed under the wrong docket
       number was timely filed, even though the electronic system rejected the filing because of the
       incorrect number. The court reasoned that, in a conventional paper-filing system, an incorrect
       docket number would not have affected the timely filing of the complaint. Farzana K., 473
       F.3d at 707. “[T]he equivalent mistake in filing paper copies is writing the wrong docket
       number on top of the papers, and that’s an error of form rather than substance.” Farzana K.,
       473 F.3d at 707. “Had a paper copy of the complaint been handed over the counter on July 6,
       a deputy clerk would have crossed out the old docket number, stamped a new one, and filed
       the document.” Farzana K., 473 F.3d at 707. Therefore, the court reasoned, “there is no reason
       to throw this suit out of court just because the e-filing system did not know how to take an
       equivalent step.” Farzana K., 473 F.3d at 707. Here, too, there was a failure of form rather
       than substance, and it seems likely the failure would have been corrected at the clerk’s counter
       had counsel been able to file in person instead of through the new, mandatory e-filing system.
¶ 24        In Vince v. Rock County, 604 F.3d 391 (7th Cir. 2010), the plaintiff used the wrong “event
       code” to e-file a notice of appeal. The court noted that “[t]here may well be cases in which a
       filing is so riddled with errors that it cannot fairly be considered a notice of appeal, and
       therefore its filing, electronic or otherwise, will not vest an appellate court with jurisdiction,”
       but the court found that typing or selecting the wrong “event code” was inconsequential and
       determined the filing was timely. Vince, 604 F.3d at 393.
¶ 25        Understandably, the court was not as forgiving in United States v. Carelock, 459 F.3d 437
       (3d Cir. 2006), in which a notice of appeal had an incorrect name for the defendant, the wrong
       docket number, the wrong district court judge’s name, and the wrong judgment date from
       which the defendant wished to appeal. In other words, the notice of appeal was not
       recognizable as a notice of appeal concerning the Carelock case. That notice of appeal did not
       perform its basic function of informing the court and opposing party of the court order or
       judgment that the filing party wanted to have reviewed.
¶ 26        The failure to enter a number in the Case Cross Reference Number data field is the
       equivalent of keying the wrong docket number or wrong “event code” into the electronic
       recordkeeping system, rather than carelessly tendering a document from a different proceeding.
¶ 27        Another relevant fact is that the Davises’ first e-filing envelope was, for the most part,
       correct and complete, in that it correctly identified their attorney by name, law firm’s name,

                                                     -7-
       and ARDC license number and even included counsel’s Cook County Attorney Code in the
       “Lead Attorney” section but not in the “Case Cross Reference Number” drop-down field.
¶ 28        Furthermore, we would not expect to input the same number twice on the same form. And,
       as the plaintiffs’ counsel argues, it would neither be obvious nor intuitive that the data field
       labeled “Case Cross Reference Number” was an additional place to key in counsel’s Cook
       County Attorney Code. We question why this field was not and is not simply labeled “Cook
       County Attorney Code.” The name of the field is confusing at best and misleading at worst.
       The problem that counsel had can be attributed in part to that imperfection in the e-filing
       system.
¶ 29        The Davises have pointed out that Tyler Technologies subsequently saw the need to warn
       its clients by e-mail about the significance of the Case Cross Reference Number field.
¶ 30        In addition, our own research discloses an undated six-page document on the clerk’s
       website, which conveys “Special Instructions for eFiling in Cook County.” The first item on
       that list states:
                 “Urgent Information
                     1. When eFiling a new case or subsequent filings, Cook County attorneys must
                input a Cook County Attorney Code Number in the Case Cross Reference Number field
                in Section 2 on the initial screen. Select Cook County Attorney Code in the drop down,
                click Add Case Cross Reference Number and then click Save changes. Failure to add
                your Cook County Attorney Code Number in the Case Cross Reference Number field
                will cause your filings to be rejected.” Special Instructions for eFiling in Cook County,
                http://www.cookcountyclerkofcourt.org/NewWebsite/efile-Information-Portal.aspx
                (lasted visited May 21, 2020) [https://perma.cc/UM38-TCLX].
¶ 31        The circumstances support counsel’s contention that the significance of the Case Cross
       Reference Number field was unclear in the first few weeks of mandatory e-filing, before the
       clerk and litigation counsel were experienced with all the procedural details of the new system
       and before the “Urgent” warnings were issued to all litigation counsel. The circumstances also
       indicate that the omission of the Case Cross Reference Number was a minor, understandable
       error that cannot be attributed entirely to the attorney who submitted a properly formatted and
       complete complaint and a near-perfect e-filing envelope.
¶ 32        In addition to the completeness of the complaint and the near-completeness and accuracy
       of the first e-filing information, we have also considered the timing of the filing. Counsel took
       an unnecessary risk by waiting to file on the last day of the statute of limitations, but this was
       not a midnight filing. Had the same error occurred at 11:59 p.m. instead of 10:32 a.m., we
       would suspect that haste to submit the document by midnight played a part. But it would seem
       that, by starting in the morning that day, counsel had ample time to upload the complaint and
       complete the e-filing form without rushing. Counsel had sufficient time to fill in all the
       necessary data fields with accuracy and completeness and to deal with any confusion or
       technology problems that arose. Counsel even had sufficient time to drive from his law office
       in Willowbrook (Du Page County) to the Cook County circuit court in order to manually file
       the pleading if it had become necessary. Counsel’s midmorning attention to his task would not
       be reason alone to grant relief under Rule 9(d)(2), but it is a fact that in our opinion weighs,
       slightly, in favor of granting the motion. See Peraino v. County of Winnebago, 2018 IL App
       (2d) 170368, 101 N.E.3d 780 (where paralegal first attempted at 11:58 p.m. to upload motion
       to reconsider and did not succeed until 12:04 a.m., motion was not timely filed due to user

                                                   -8-
       error). Furthermore, the attorney promptly corrected the omission of the number the same
       afternoon that he was notified of the problem. The first submission was rejected by the clerk
       on Tuesday at either 12:52 or 1:52 p.m., resubmitted by counsel, and accepted and file-stamped
       by the clerk at 4:21 p.m. on the same day. This timely correction suggests that the omission of
       one number from the first e-filing envelope was not caused by counsel’s inattentiveness to e-
       filing procedures but was instead caused by the e-filing procedure itself. This is another fact
       that slightly weighs in favor of granting the plaintiffs’ motion.
¶ 33        The fact that the trial court found dispositive, that the plaintiffs’ counsel did not file a Rule
       9(d)(2) motion until after the defendant had moved to dismiss the pleading, is unrelated to e-
       filing the complaint. The trial court gave no explanation for why the timing of the Rule 9(d)(2)
       motion was significant. We have focused our analysis on the filing of the complaint itself,
       rather than on what occurred during the subsequent months of litigation.
¶ 34        We disagree with Maywood’s contention that only a technical problem with the hardware,
       software, or facility maintained by the e-filing provider or the clerk would be grounds for
       granting a Rule 9(d)(2) motion. See Peraino, 2018 IL App (2d) 170368 (distinguishing
       between user error and technical problems with the provider or clerk’s electronic system).
       Technical impediments are addressed by Rule 9(d)(1), which is not at issue here. Ill. S. Ct. R.
       9(d)(1) (eff. Dec. 13, 2017). The rule the Davises relied on is applicable when “a document is
       rejected by the clerk and is therefore untimely.” Ill. S. Ct. R. 9(d)(2) (eff. Dec. 13, 2017). We
       also disagree with Maywood’s contention that a mandamus action against the clerk would have
       been prudent. The rule at issue expressly provides the avenue for seeking the court’s assistance.
       Even if the Davises had filed a mandamus action, it likely would have been consolidated into
       this previously filed case and, thus, would have unnecessarily added to the plaintiffs’ expenses
       without increasing the likelihood of success. And, as we indicated above, we fail to see any
       relevance to when the Rule 9(d)(2) motion was filed and have instead considered the
       circumstances that caused the complaint to be filed four days after the statute of limitations
       period. Finally, since the Davises have not argued they are exempt from mandatory electronic
       filing, there was no reason for Maywood to discuss the portion of Rule 9 that provides
       exemptions for persons who are disabled, self-represented, or lack access to a computer. See
       Ill. S. Ct. R. 9(c) (eff. Dec. 13, 2017).
¶ 35        Having considered the rule and the circumstances of this case, we find that it was an abuse
       of discretion for the trial court to deny the Davises’ motion for relief upon good cause shown
       and an error to grant the motion to dismiss the pleading as untimely filed. We reverse those
       determinations. We remand with directions to the trial court to correct the filing date
       nunc pro tunc. We will not address the additional arguments that were briefed for the trial
       court, including the factual sufficiency of the complaint and whether the defendant could
       invoke statutory immunities from suit, as those arguments were not considered by the trial
       court.

¶ 36       Reversed and remanded with directions.




                                                     -9-